Cole, J.,
dissenting.— I concur in the foregoing opinion
and in its reasoning, except upon one point, but that is the decisive one.
In my opinion our statute, aside from the act of 1866, authorized the taxation of shares in both our State and national banks. The error, as I think, of the reasoning in the majority opinion upon-this point, is fundamental. It, to a greater or less extent, assumes, that the taxation of the capital stock of our State banks, and the taxation of the shares therein also, would.be double taxation, 'and it is directly stated, that before the shares could properly be taxed the legislative intent to tax them should be clear and certain.
However much I might, upon original principles, agree with the writer of the majority opinion, in the view that the distinction between capital and shares, as held by the Supreme Court of the. United States, is arbitrary and without foundation in principle, yet that question was properly bfefore that court, and the distinction was clearly held and made the basis of its judgment. It was a question upon which the decision of that court becomes leg*153itimately binding upon us. I accept it in all its force, and insist on its application in these eases.
Óur bank laws provide for the taxation of the capital of our State banks. Our revenue law (Rev. § 732), also provides for the taxation “ of stock or shares in any corporation.” * * * The general principle is that all property shall be equally taxed, and our statute has expressly provided that “ all property, real and personal, within the State, is subject to taxation” (Rev. § 712), excepting certain exempt articles, and also property held for religious, charitable and educational purposes, etc. By the decision of the Supreme Court of the United States, shares of bank stock are property other and different from the capital, and, hence, are liable to taxation. I should therefore invert the rule of the majority opinion, and instead of holding that the legislative intent to tax them, must be made clear and certain, I would hold that, being property, they are legitimately liable to taxation, and should be taxed unless the legislative intent to exempt them from taxation is made clear and certain.
It is so obviously just and right that these shares, being property, should pay their equal proportion of the taxes, that I should hesitate to exempt them from taxation, under the statute making all property, real and personal, within the State taxable, even if shares were not, in terms, mentioned in our statute. But when we remember that by our statute “ shares in any corporation ” are expressly required' to be listed for taxation, and the assessors are to be provided with books in which to list them, it appears to me to be sufficiently clear and certain that the legislature intended to tax shares.
If this be so, then our statute does conform to the act of congress, and the-shares of national banks, like the shares of our State banks, are properly taxable in this State.
*154Again, it is a well settled rule of construction that if it is possible to place an interpretation upon a statute which ■willuphold it, such possible interpretation will be adopted rather than one which will make the statute void, as being in conflict with the Constitution or other paramount law. The majority view makes our statute void, because in conflict with the act of congress which is paramount; while the view which I adopt makes our ' statue valid, and upholds both laws; and this is so, leaving out of view entirely our act of 1866.
• The majority opinion was prepared late in the term and only read to me on the day for - adjournment, and, hence, no adequate time is afforded me to state more at length my reasons and views. I feel constrained to dissent from the conclusion reached by the majority, and in compliance with the statute, have stated the grounds of' my dissent “ in writing.” I regret that I have not 'the opportunity of stating them more satisfactorily to myself.
In fny opinion the first case should be reversed; the second affirmed; the third is properly affiimed upon other grounds.